Citation Nr: 9912936	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-30 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas 


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1943 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which found in part that new and 
material evidence had not been submitted to reopen the claim 
for residuals of a right leg injury in service.

This case was previously before the Board in February 1998 
when it was determined that although the veteran had 
originally been denied service connection for a right leg 
contusion in a February 1984 rating decision, he had never 
been notified of his right to appeal this decision.  As such, 
the veteran's original compensation claim remained open and 
finality did not attach to the February 1984 decision.  The 
case was remanded to the RO for a de novo adjudication of the 
veteran's claim based on all the evidence of record, and to 
provide him with a supplemental statement of the case 
covering all the pertinent evidence, law and regulatory 
criteria.  The requested action has been completed and the 
Board proceeds with its review of the appeal.

Although the veteran's representative in his April 1999 
arguments to the Board listed one of the issues on appeal as 
entitlement to service connection for headaches as a residual 
of a head injury in service, this issue was decided in the 
February 1998 Board decision resulting in a grant of service 
connection for headaches.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained a contusion to his right calf 
during service.

3.  No residuals of a right leg injury were noted on the 
December 1945 separation examination or a January 1947 VA 
examination.

4.  The earliest postservice medical evidence of a right leg 
disorder is an April 1982 VA outpatient treatment record, 
over 36 years following service.

5.  The veteran did not develop chronic of a right leg injury 
during service.


CONCLUSION OF LAW
Residuals of a right leg injury were not incurred during 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim which is plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had an injury to his right leg 
during service; (2) whether he has any current right leg 
disability; and, if so, (3) whether the current disability is 
etiologically related to his inservice injury.  The Board 
concludes that medical evidence is needed to lend plausible 
support for, at least 2 and 3, because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

Factual Background

In this case, the veteran contends that he has residuals of a 
leg injury that were incurred during service.  The service 
medical records show that he was wounded in action in April 
1945 when an enemy mortar shell exploded close to the 
veteran's position in a foxhole.  He sustained a mild 
contusion to the calf of the right leg.  Several days later, 
pain from the contusion in the leg had subsided.  His 
separation examination in December 1945 was negative for any 
right leg injury.  A VA examination in January 1947 was also 
negative for any right leg injury.  

VA outpatient treatment records show that in April 1982, the 
veteran complained of intermittent swelling of his right 
calf.  In a November 1983 VA examination, he related his 
history of injury to the right calf in service, adding that 
"the wounds were quite superficial."  The examiner noted 
that the combat wounds of the left lower extremity must have 
been very superficial as the veteran could not locate the 
scar, nor could the examiner.  The examiner noted that 
"there may have been one small, 4-cm scar on the lateral 
side of the calf with no underlying defect that could be a 
residue."  This, however, was not listed as one of the 
diagnoses.  

In November 1987, the veteran complained of an unstable right 
leg.  In May 1993, he complained that his right leg gives way 
"intermittent since 1945."  VA outpatient treatment records 
also show diagnoses of psoriasis on his right knee and leg, 
degenerative joint disease, and obesity.  

In June 1994, the veteran submitted a statement including a 
record prepared by the Office of the Surgeon General.  This 
record summarized a hospital admission card and confirmed 
that the veteran had been hospitalized in April 1945 with a 
wound to the leg caused by a blast injury.

In July 1994, the veteran was provided a VA compensation and 
pension examination of the joints.  He complained of 
degenerative arthritis of the right knee which had been 
symptomatic for several years.  On examination, there was 
mild enlargement and swelling of the right knee as well as 
mild bony deformity.  The diagnosis was "[degenerative joint 
disease] of the right knee, suspected."

The veteran was also provided a VA compensation and pension 
examination of the bones in July 1994.  He complained that 
his right leg was injured when he was struck by multiple 
shrapnel fragments in 1945.  He stated that he was 
hospitalized but did not recall that any of the shrapnel 
fragments were removed surgically.  He indicated that he did 
well for a few years, but then he began to have weakness in 
the right leg which had gradually been getting weaker.  He 
complained of frequent give away weakness of the right leg, 
occurring from 2-3 times daily to once monthly.  This caused 
him to fall, but there had been no serious injuries.  
Objectively, there was no atrophy, tenderness, deformity, or 
intra-articular involvement.  The diagnoses were (1) give 
away weakness of the right leg, etiology not determined, and 
(2) status post multiple shrapnel fragment wounds of the 
right leg.

Analysis

The Board accepts that the veteran sustained an injury to his 
right leg during service, described in an April 1995 service 
medical record as a mild contusion to the calf.  A week later 
the pain from this injury had subsided.  There is no further 
reference in the service medical records to this injury, or 
any other injury to the right leg, including on his report of 
examination at separation in December 1945. 

The earliest post service reference to a right leg disorder 
is an April 1982 VA outpatient treatment record in which the 
veteran complained of intermittent swelling of the right 
calf.  He was provided a VA examination in November 1983.  He 
describe his wounds as "quite superficial."  It is 
significant that the examiner noted that the combat wounds 
must have been very superficial as neither he nor the veteran 
could locate the scar.  He speculated that "there may have 
been one small, 4-cm scar" on the calf "with no underlying 
defect that could be a residue"; however, no diagnosis was 
rendered.  In July 1994, VA examinations resulted in 
diagnoses of suspected degenerative joint disease of the 
right knee, "give away" weakness of the right leg of 
undetermined etiology, and status post multiple shrapnel 
wounds of the right leg.  

The Board finds that the long period of time between his 
injury in service and his first post service complaint in 
April 1982, a period of over 36 years, is too remote to 
causally link his current right leg problems to his active 
service.  Further, when he was examined by VA in November 
1983, neither the examiner or the veteran were able to find 
any residuals of his wound, other than a possible small scar.

The post service diagnoses are inadequate to provide the 
necessary medical evidence of nexus.  His diagnosis of 
degenerative joint disease of the right knee was tentative, 
and his diagnosis of "give away" weakness of the right knee 
was of undetermined etiology.  Moreover, these disorders were 
not causally related to an injury during service by the 
medical evidence.  The only evidence linking his postservice 
right leg condition to his active service is the diagnosis of 
status post multiple shrapnel wounds of the right leg, 
rendered in the July 1994 VA bones examination.  However, 
there were essentially no clinical findings on the 
examination and therefore no objective evidence to support 
this conclusion.  There was no atrophy, tenderness, 
deformity, sensory loss, reflex loss or hyperemia of the 
right leg.  Nor was there any swelling or any intra-articular 
involvement.  The only abnormality noted was a finding of 
slightly diminished muscle strength, 4/5 on the right.  
Apparently, the examiner's diagnosis was not based on any 
clinical findings, but on the history as provided by the 
veteran.  In this regard, the Board notes that the Court has 
determined that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, because it 
is unenhanced by clinical evaluation and findings to support 
it, the diagnosis it is invalid.

The Board finds that the veteran's right leg injury in 
service was acute and transitory and completely resolved 
without any medical evidence of residuals.  Because the 
evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  









	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a right leg injury is 
denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

